Dismissed and Memorandum Opinion filed April 19, 2007







Dismissed
and Memorandum Opinion filed April 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00414-CV
____________
 
AMIGO TRUCK, LTD., Appellant
 
V.
 
RICK CARDER AND DARRELL CARDER
D/B/A 
CARDER SAND AND GRAVEL, Appellees
 

 
On Appeal from the 239th District Court
Brazoria County,
Texas
Trial Court Cause No. 25621
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 2, 2006.  On April 9, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
19, 2007.
Panel consists of Chief Justice Hedges, Justices Frost and Guzman.